Title: Benjamin B. Ford to Thomas Jefferson, 17 November 1809
From: Ford, Benjamin B.
To: Jefferson, Thomas


          
            Sir
             
                     Richmond 
                     Nov. 17th 1809
          
          
		  
		  Benjn B Bernard some time since obtained a patent from the U States for a Machine said to be either invented or improved upon by him. whether he did or not I am unprepared to say—sometime afterwards I in conjunction with my brother became possessed of the right for this State (Virga) and upon my application to sundry persons for the premium who had built upon his plan, They refused to pay alledging that since you had retired to Montiebello 
                  Monticello you had expressed your disapprobation of the conduct of Mr Bernard in obtaining the patent, and that you morover thought it not worth any thing
          As I am deeply interested in this event I hope you will have the goodness to inform me whether or not the above report be correct that I may take my measures accordingly
          
            I am with Respect Your mo Obd Svt
            
                  
               Ben B Ford.
          
        